        Case 2:19-cv-00275-RWS Document 22 Filed 04/14/20 Page 1 of 8




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                   GAINESVILLE DIVISION


 JOHN MILLS, LLC and
 KYLE MOTOLA
                Plaintiffs,                            Civil Action No.
                    v.                              2:19-CV-00275-RWS
 CHRISTOPHER GLEN FINLEY,
 PAMELA MICHELLE FINLEY, and
 ASHER’S ATTIC, LLC,
              Defendants.


                                     ORDER

      This case comes before the Court on Defendants’ Motion to Dismiss. [Dkt.

13]. After reviewing the record, the Court enters the following Order.

                                BACKGROUND

      This case follows an allegation of copyright infringement by Plaintiffs John

Mills, LLC and Kyle Motola against Defendants Christopher Glen Finley, Pamela

Michelle Finley, and Asher’s Attic, LLC for infringing Plaintiffs’ copyright of two

graphics, “Schrute Farms” and “Hawkins AV Club.”

      Plaintiff John Mills, LLC is a screen-printing business, specializing in

custom clothing. [Compl. Dkt. 1 at ¶¶ 15–17]. Plaintiff John Mills, LLC registered
        Case 2:19-cv-00275-RWS Document 22 Filed 04/14/20 Page 2 of 8




artwork, “Hawkins AV Club,” with the United States Copyright Office. Id. at ¶19.

Plaintiff Kyle Motola registered artwork, “Schrute Farms,” with the same office.

Id. at ¶ 18. Plaintiffs sell apparel bearing the copyrighted works on their

Amazon.com storefront, PowerDealz. Id. at ¶ 20.

      Defendants gained access to Plaintiffs’ “Schrute Farms” artwork through

Plaintiffs’ PowerDealz storefront as of January 2018. Id. at ¶ 26. The apparel sold

on PowerDealz displays the two-dimensional graphic. Defendants began selling

apparel bearing substantially similar artwork on Defendants’ Amazon.com and

Etsy storefronts. Id. at ¶¶ 27–28.

      Defendants also gained access to Plaintiffs’ “Hawkins AV Club” work

through Plaintiffs’ PowerDealz storefront as of November 2016. Id. at ¶ 29. Again,

the two-dimensional graphic is featured on the storefront. Defendants began selling

apparel bearing substantially similar artwork on the Asher’s Apparel storefronts

owned by Defendants on Amazon.com and Etsy. Id. at ¶¶ 30–31.

      Plaintiffs subsequently brought this suit of copyright infringement under 17

U.S.C. § 501 for violation of Plaintiffs’ two mentioned copyrighted works. Id. at ¶¶

60, 70. Plaintiffs allege Defendants infringed the copyright in the “Schrute Farms”

and Hawkins AV Club” works by producing, marketing, and selling clothing

bearing the two graphics owned by Plaintiffs. Id. at ¶ 61–63, 71 –73. Plaintiffs


                                          2
        Case 2:19-cv-00275-RWS Document 22 Filed 04/14/20 Page 3 of 8




request injunctive relief under 17 U.S.C. § 502, an order impounding the infringing

materials under 17 U.S.C. § 503, and damages under 17 U.S. C. § 504. Id. at ¶¶

66–67, 76–77.

      Now, Defendants move to dismiss for failure to state a claim.

                                    DISCUSSION

        I.   Legal Standard

      Here, the Defendants move to dismiss Plaintiffs’ complaint for failure to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive

the motion, a complaint must contain sufficient factual allegations to state a claim

for relief that is plausible on its face such that the defendant may be liable for the

misconduct alleged. Pinson v. JPMorgan Chase Bank, Nat’l Ass’n, 942 F.3d 1200,

1206 (11th Cir. 2019) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). While

the complaint standard does not require “detailed factual allegations,” a recitation

of the elements and legal conclusions will not suffice. Iqbal, 556 U.S. at 678.

While considering a motion to dismiss, the Court will review factual allegations in

the complaint in the light most favorable to the plaintiff. Id.

       II.   Analysis

      Establishing a claim of copyright infringement requires “(1) ownership of a

valid copyright and (2) copying of constituent elements of the work that are


                                           3
        Case 2:19-cv-00275-RWS Document 22 Filed 04/14/20 Page 4 of 8




original.” Roberts v. Gordy, 877 F.3d 1024, 1028 (11th Cir. 2017). Defendants do

not contest the first element; rather, they argue first that Plaintiffs have not

properly alleged copying of Plaintiffs’ original work, and second that Defendants’

alleged license absolves their liability. The Court disagrees with Defendants’

arguments for the following reasons.

             A.     Copying Allegation

      The second element of copyright infringement can be demonstrated with

either “direct proof of copying” or, “if direct proof is unavailable, by

demonstrating (1) that the defendants had access to the copyrighted work and (2)

that the produced works are ‘substantially similar.’” Home Design Servs., Inc. v.

Turner Heritage Homes Inc., 825 F.3d 1314, 1321 (11th Cir. 2016) (numbers

added). Accordingly, at the motion to dismiss stage, a plaintiff may fulfill the

second element by pleading enough facts to demonstrate a defendant’s potential

access to and production of substantially similar works. Defendants argue that

Plaintiffs do not properly plead the second element because they do not allege

“direct proof of copying,” however, “direct proof of copying” is not the only way

to allege copyright infringement. Id. In neglecting the “substantially similar”




                                            4
         Case 2:19-cv-00275-RWS Document 22 Filed 04/14/20 Page 5 of 8




interpretation, Defendants have conflated failing to allege direct copying with

failing the second prong as a whole. 1 This is incorrect.

       Here, Plaintiffs properly allege both access and substantial similarity,

fulfilling the requirements of copyright infringement’s second element. Plaintiffs

claim Defendants had access to Plaintiffs’ copyrighted work, “Schrute Farms,”

through Plaintiffs’ Amazon Storefront. [Compl. Dkt. 1 at ¶ 26]. They also allege

Defendants produced and sold a substantially similar work product for their own

Amazon Storefront and Etsy Shop. Id. at ¶¶ 27–28. Next, they complain

Defendants had similar access to Plaintiffs’ copyrighted work, “Hawkins AV

Club,” through Plaintiffs’ Amazon Storefront. Id. at ¶ 29. Then, they allege

Defendants produced and sold a substantially similar work on the same previously

mentioned storefronts. Id. at ¶ 30 – 31. By alleging both (1) access and (2)

substantially similar products, Plaintiffs have properly plead the second element of

copyright infringement. Therefore, thus far, Plaintiffs have properly pled their

claim. See, e.g., Phillips Med. Sys. Nederland B.V., v. TEC Holdings, Inc., 2018

WL 2009430, at *9 (N.D. Ga. Mar. 14, 2018) (plaintiffs met the pleading standard


1
 Defendants cite Affordable Aerial Photography, Inc. v. Modern Living Real Estate, LLC as
support that a complaint that “does not identify any copying act” is insufficient. 2013 WL
11522047, at *4 (S.D. Fla. Oct. 9, 2013). However, the Affordable Aerial court goes on to
address the “substantially similar” prong that Defendant has ignored and so ultimately supports
Plaintiffs’ position. Id.

                                               5
        Case 2:19-cv-00275-RWS Document 22 Filed 04/14/20 Page 6 of 8




by alleging defendants had access and created copies of an original product);

TracFone Wireless, Inc. v. Zip Wireless Products, Inc., 716 F. Supp. 2d 1275, 1284

(N.D. Ga. 2010) (plaintiffs alleging defendants were “reflashing... copyrighted

software” met the standard for pleading copyright infringement).

      That being the case, Defendants incorrectly argue that Plaintiffs have used

insufficient terms to allege Defendants’ acts of copyright infringement. Under § 17

U.S.C. 106, an owner of a copyright has the exclusive right to “reproduce” and

“distribute” her copyright. Because Plaintiffs use the terms “producing,”

“marketing,” and “selling,” Defendants argue that Plaintiffs used the wrong terms

to plead copyright infringement.

      Clearly, as Plaintiffs note, the words “producing,” marketing,” and “selling”

are direct synonyms for “reproduce” and “distribute.” Courts have repeatedly

recognized these terms suffice for pleading copyright infringement. See, e.g.,

Original Appalachian Artworks, Inc. v. Toy Loft, Inc., 684 F.2d 821, 825 (11th

Cir. 1982) (where the alleged copyright dolls were “produced and sold” were

evidence of copying in violation of plaintiff’s copyright (emphasis added)); Metal

Morphosis, Inc. v. Acorn Media Publ’g, Inc., 639 F. Supp. 2d 1367, 1371 (N.D.

Ga. 2009) (where defendant was “selling” an exact replica of plaintiff’s product




                                         6
        Case 2:19-cv-00275-RWS Document 22 Filed 04/14/20 Page 7 of 8




such that it established copying (emphasis added)). For this reason, Defendants’

argument has missed the mark.

             B.     License Defense

      Next, Defendants’ argument that they owned a license for the design used is

inappropriate at this stage of litigation. Defendants allege they acquired a license

before Plaintiffs’ publication date. Defendants’ claim is not only unsubstantiated—

they have not produced the alleged license—but more importantly, the Court will

not consider defenses on a motion to dismiss. See Twin City Fire Ins. Co. v.

Hartman, Simons & Wood, LLP, 609 F. App’x 972, 976 (11th Cir. 2015) (quoting

Quiller v. Barclays American/Credit, Inc., 727 F.2d 1067, 1069 (11th Cir. 1984),

en banc reh’g, 764 F.2d 1400 (11th Cir.1985) (per curiam) (“[G]enerally, the

existence of an affirmative defense will not support a motion to dismiss”)).

      Although a complaint may be dismissed if an affirmative defense “clearly

appears on the face of the complaint,” that is not the case here. Quiller, 727 F.2d at

1068. Plaintiffs do not reference any license owned by Defendants that could

absolve their liability. Therefore, the Court will not consider Defendants’ license.

      Accordingly, the Motion to Dismiss is DENIED.2


2
 Defendants also asked the Court to dismiss Plaintiffs’ state law claim for lack of
supplemental jurisdiction. Given the Court’s determination that the federal claims will
not be dismissed, the Court need not address this argument.

                                            7
        Case 2:19-cv-00275-RWS Document 22 Filed 04/14/20 Page 8 of 8




      III.   Motion to Strike

       Finally, the Defendants have alternatively asked the Court to strike

Plaintiffs’ claim for injunctive relief as redundant. The Court finds that Defendants

have not met the high standard required to grant a motion to strike in this case.

While a court may strike a pleading as redundant or immaterial under F.R.C.P

12(f), courts have maintained “that motions to strike are not favored and are,

therefore, infrequently granted.” United States ex rel. Dildine v. Pandya, 389

F.Supp.3d 1214, 1219 (N.D. Ga 2019). As Plaintiffs note, a matter should not be

stricken “unless it is clear that it can have no possible bearing upon the subject

matter of the litigation.” Id. Plaintiffs’ requested injunction is plainly related to the

copyright infringement claims, and the Court sees no need to rewrite Plaintiffs’

pleadings. Therefore, the Defendants’ Motion to Strike is DENIED.

                                   CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss and Motion to

Strike [Dkt. 13] are DENIED.

      SO ORDERED this 14th day of April, 2020.



                                                ________________________________
                                                RICHARD W. STORY
                                                United States District Judge



                                            8
